    Case 21-30085-hdh11 Doc 364 Filed 03/16/21                         Entered 03/16/21 09:23:45              Page 1 of 3




The following constitutes the ruling of the court and has the force and effect therein described.


Signed March 15, 2021
                                            United States Bankruptcy Judge
______________________________________________________________________




                                      UNITED STATES BANKRUPTCY COURT
                                        NORTHERN DISTRICT OF TEXAS
                                               DALLAS DIVISION

      IN RE:                                                       §            CHAPTER 11
                                                                   §
      NATIONAL RIFLE ASSOCIATION OF                                §            CASE NO. 21-30085-hdh11
      AMERICA and SEA GIRT LLC,                                    §
                                                                   §
                DEBTORS1                                           §            Jointly Administered
                                                                   §

                   ORDER GRANTING CONTINUANCE OF HEARING ON DEBTORS’
             APPLICATION FOR ENTRY OF AN ORDER PURSUANT TO SECTIONS 105(A),
              327(E), 329, AND 1107(B) OF THE BANKRUPTCY CODE AUTHORIZING AND
             APPROVING THE EMPLOYMENT AND RETENTION EFFECTIVE AS OF THE
              PETITION DATE OF BREWER, ATTORNEYS & COUNSELORS AS SPECIAL
                    COUNSEL FOR THE DEBTORS AND DEBTORS IN POSSESSION

                Upon consideration of Debtors’ emergency motion [Docket No. 265] (the “Motion”) for

     an order continuing from March 4, 2021 to April 2021 the hearing on the Debtors’ Application for

     Entry of an Order Pursuant to Sections 105(a), 327(e), 329 and 1107(b) of the Bankruptcy Code



     1
         The last four digits of the Debtors’ taxpayer identification numbers are: 6130 (Association) and 5681 (Sea Girt).

         ORDER GRANTING CONTINUANCE OF HEARING ON DEBTORS’ APPLICATION FOR ENTRY OF AN ORDER
         PURSUANT TO SECTIONS 105(A), 327(E), 329 AND 1107(B) OF THE BANKRUPTCY CODE AUTHORIZING AND
         APPROVING THE EMPLOYMENT AND RETENTION EFFECTIVE AS OF THE PETITION DATE OF BREWER,
         ATTORNEYS & COUNSELORS AS SPECIAL COUNSEL FOR THE DEBTORS AND DEBTORS IN POSSESSION
                                                                                          PAGE 1 of 3
Case 21-30085-hdh11 Doc 364 Filed 03/16/21                         Entered 03/16/21 09:23:45             Page 2 of 3




  Authorizing and Approving the Employment and Retention Effective as of the Petition Date of

  Brewer, Attorneys & Counselors as Special Counsel for the Debtors and Debtors in Possession

  [Docket No. 84] (the “BAC Application”),2 the U.S. Trustee’s Objection to Second Motion to

  Continue Hearing on Application to Employ Brewer, Attorneys & Counselors [Docket No. 274],

  and the argument of counsel at the hearing on the Motion, the Court finds that: (i) it has jurisdiction

  to consider the Motion and the relief requested therein pursuant to 28 U.S.C. §§ 157(b)(2) and

  1334; (ii) this is a core proceeding pursuant to 28 U.S.C. § 157; (iii) proper and sufficient notice

  of the Motion was given; (iv) the relief requested in the Motion is in the best interests of the

  Debtors, their estates, and creditors; and (v) good and sufficient cause exists for the granting of the

  relief requested in the Motion. Therefore, the Court hereby ORDERS as follows:

             1.       The Motion is granted to the extent provided herein.

             2.       The hearing on the BAC Application shall be continued to a date (“BAC Hearing

  Date”) after the Court rules on Ackerman McQueen, Inc.’s Motion to Dismiss the Chapter 11

  Bankruptcy Petition, or, in the Alternative, Motion for the Appointment of a Chapter 11 Trustee

  [Docket No. 131] and The State of New York’s Motion to Dismiss, or, in the Alternative, to Appoint

  a Chapter 11 Trustee [Docket No. 155] (the “Dismissal Motions”).

             3.       The Debtors shall file a reply in support of the BAC Application not later than three

  (3) days before the BAC Hearing Date.

             4.       Counsel employed pursuant to Bankruptcy Code section 327(a) shall conduct and

  oversee these Debtors’ bankruptcy proceedings, including leading and overseeing the Debtors’

  representation and providing legal advice to the Debtors in connection with the Dismissal Motions.



  2
      Capitalized terms not defined herein shall have the same meaning ascribed to them in the Motion.

ORDER GRANTING CONTINUANCE OF HEARING ON DEBTORS’ APPLICATION FOR ENTRY OF AN ORDER PURSUANT TO
SECTIONS 105(A), 327(E), 329 AND 1107(B) OF THE BANKRUPTCY CODE AUTHORIZING AND APPROVING THE EMPLOYMENT
AND RETENTION EFFECTIVE AS OF THE PETITION DATE OF BREWER, ATTORNEYS & COUNSELORS, AS SPECIAL COUNSEL
FOR THE DEBTORS AND DEBTORS IN POSSESSION                                                              PAGE 2 of 3
90582v1
Case 21-30085-hdh11 Doc 364 Filed 03/16/21                  Entered 03/16/21 09:23:45           Page 3 of 3




  To the extent BAC’s application is approved under Bankruptcy Code section 327(e), BAC shall

  not represent the Debtors in conducting and overseeing the Debtors’ bankruptcy proceedings,

  including overseeing and leading the representation of the Debtors in connection with the

  Dismissal Motions. BAC, however, may participate in and assist Bankruptcy Code section 327(a)

  counsel in defending the Debtors in the Dismissal Motions. BAC may not examine witnesses or

  present oral argument at the hearing on the Dismissal Motions.

          5.      BAC shall take all reasonable steps to limit its role in pending litigation between

  March 2, 2021 and the BAC Hearing Date, provided that BAC (i) may prepare for and participate

  in the mediation ordered by District Court Judge Fish in the currently pending litigation between

  the NRA, Ackerman McQueen and certain other parties and (ii) may perform necessary services

  if the Debtors are required to respond to a deadline or comply with an order issued by a court in

  litigation that is not otherwise stayed pursuant to Bankruptcy Code section 362.

          6.      To the extent a party-in-interest requires clarification of this Court’s ruling, that

  party-in-interest may file an emergency motion requesting clarification of this Court’s order and

  serve the emergency motion and notice of hearing on the Debtors’ counsel, United States Trustee,

  Unsecured Creditors Committee and its counsel, New York State Attorney General’s office and

  its counsel, Honorable Phillip Journey and his counsel, and the top twenty creditors.

          7.      This Court retains jurisdiction over any issues or disputes arising out of this order

  as well as BAC’s application for employment under Bankruptcy Code 327(e).

                                      # # # END OF ORDER # # #




ORDER GRANTING CONTINUANCE OF HEARING ON DEBTORS’ APPLICATION FOR ENTRY OF AN ORDER PURSUANT TO
SECTIONS 105(A), 327(E), 329 AND 1107(B) OF THE BANKRUPTCY CODE AUTHORIZING AND APPROVING THE EMPLOYMENT
AND RETENTION EFFECTIVE AS OF THE PETITION DATE OF BREWER, ATTORNEYS & COUNSELORS, AS SPECIAL COUNSEL
FOR THE DEBTORS AND DEBTORS IN POSSESSION                                                              PAGE 3 of 3
90582v1
